DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is issued in response to the applicant amendment filed on June 26, 2022, in which claims 1, 5-6, 8, 12-13, 15, 19, and 25 are presented for examination.
3.	Claims 1, 8, and 15 are in independent forms.4.	Claims 1, 8, and 15 are amended.5.	Claims 2-4, 7, 9-11, 14, 16-18, and 20-24 are cancelled by the applicant.6.	Claims 1, 5-6, 8, 12-13, 15, 19, and 25 (renumbered 1-9) are allowed.

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance:

After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, ACM, and other scholarly journals) and InnovationQ NPL, claims 1-20 are allowable.

The closest prior art found in the searches are Holenstein et al. (US2010/0191884), Schreter (US2007/0021970), Mohan et al. (US Patent 5,327,556) and Ganesh et al. (US2004/0177099) as cited in the previous Office action. 
All of the references found in the prior art appear to generally describe optimization of data deduplication. While some of the art does performing comparison, the first comparison for a hash value for portion of data to a predetermined range of output values for a deduplication block alignment function and not to other hash values for other stored data chunks referenced in the referrer memory region indicating that the data chunk fails to exit in the referrer memory region. This is contrary to the instant independent claims, which instead require that in response to the memory region failing 
More particularly, Holenstein as cited in the previous Office action teaches as in [0284] data replication technique for keeping multiple database copies in synchronism. The source database is hosted by the source node (also called the originating node) and the target database is hosted by the target node (also called the destination node). In some cases, the source and target nodes can be the same node. Transaction response time becomes dependent not only upon the distance separating the nodes but also on the size of the transactions. As a consequence, such systems must limit the distance between processing nodes in order to achieve acceptable performance.
Schreter, as cited in the previous Office action teaches aa computer-implemented method may identify a last transaction for a business object. Transactions related to the last transaction occurring prior to the last transaction and subsequent to a last upload event for the business object may be associated with the last transaction. Subsequently, data describing the last transaction and the associated transactions may be transmitted over a communications network.
Mohan describes a method that relates to the control of access to, and maintenance of, the integrity of data resources in a data sharing environment in which multiple instances of a database management system have access to one or more permanent data storage resources. Attendant with the provision of common access is the need to make the access fast while maintaining integrity of accessed data.  
Ganesh, describes a method and system for recovering after a crash of an instance in a database is disclosed. According to the method, a plurality of dead 
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in the instant independent claims 1, 8, or 15 as noted above in combination and conjunction with all of the other specific limitations recited in the respective independent claims. These limitations considered together in combination with all of the other limitations as recited in the independent claims as a whole have not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore, independent claims 1, 8, and 15 are allowable.
Dependent claims 5-6, 12, 13, 19, and 25 are allowable at least for depending on an allowed independent claim.

8.	The allowed claims are claims 1, 5-6, 8, 12-13, 15, 19, 25 (renumbered 1-9).

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                             
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Monday – Friday 8:30am – 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                             

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156